Citation Nr: 0530275	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-15 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
identified as onychomycosis.

2.  Entitlement to service connection for stomach problems.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  This case was previously before the Board in 
August 2004 and was remanded for the purpose of affording the 
veteran VA examinations.


FINDINGS OF FACT

VA examiners have linked the veteran's onychomycosis and 
stomach problems to his military service.


CONCLUSIONS OF LAW

1.  A skin condition (onychomycosis) was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Stomach problems were incurred in the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision, there is no prejudice to 
the veteran by the Board proceeding with the issues on appeal 
at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran asserts that he has skin problems as a result of 
his service in Vietnam.

In September 2004 the veteran underwent a VA skin examination 
that addressed the veteran's contentions concerning his 
various skin problems.  The examiner indicated that while 
seborrheic keratoses of the upper arms were not likely 
related to service, the September 2004 VA skin examiner did 
state ("ubiquitous among Vietnam veterans") that the 
veteran's onychomycosis was likely related to his military 
service.

The veteran also asserts that has stomach problems that 
started during his service in Vietnam.

In September 2004 the veteran underwent a VA stomach 
examination that addressed the veteran's contentions 
concerning his gastrointestinal problems.  The VA 
gastroenterologist indicated (as amplified in the February 
2005 addendum) that the veteran's current stomach problems, 
including gastroesophageal disease and chronic diarrhea, were 
related to the veteran's service.

Based on the opinions from the VA examiners, the Board finds 
that service connection for onychomycosis and 
gastroesophageal disease and chronic diarrhea is warranted.

The Board notes that there are no contrary medical opinions 
of record.  In reaching this decision, the Board has resolved 
reasonable doubt in the veteran's favor and has also 
considered the provisions of 38 U.S.C.A. § 1154(b).


ORDER


Subject to the law and regulation governing the payment of 
monetary benefits, service connection for onychomycosis is 
granted.

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for gastroesophageal 
disease and chronic diarrhea is granted.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


